Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-25597 Umpqua Bank 401(k) and Profit Sharing Plan (Full title of the Plan ) Umpqua Holdings Corporation (Name of the issuer of the securities held pursuant to the Plan ) Umpqua Bank Plaza One SW Columbia Street, Suite 1200 Portland, OR 97258 (address of principal executive office of the issuer) REQUIRED INFORMATION 1. Not Applicable 2. Not Applicable 3. Not Applicable 4. The Umpqua Bank 401(k) and Profit Sharing Plan (the Plan) is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended (ERISA).
